DETAILED ACTION

EXAMINER’S AMENDMENT

	           An examiner’s amendment to the record appear below. Should the change and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for examiner’s amendment was given in a telephone interview with Joseph W. Schmidt, Reg. No. 56,150 on March 6, 2022 to put the case in condition for allowance. 
The Claims are amended, as presented below, to adopt the changes provided by Applicant’s representative on March 6, 2022. 

IN THE CLAIMS:

The listings of claims below will replace all prior versions, and listings, of claims in the application as follows:

(Currently amended) A method of resource scheduling, comprising steps of:
obtaining a processing requirement for a deep learning task, the processing requirement being specified by a user and at least comprising a requirement related to a completion time of the deep learning task; and
determining, based on the processing requirement, a resource required by the deep learning task such that processing of the deep learning task based on the resource satisfies the processing requirement;
wherein determining the resource required by the deep learning task comprises:
		determining a plurality of sets of candidate resources that satisfy the processing requirement;
		determining at least a predicated completion time associated with each set of candidate resources; 
		presenting the sets of candidate resources and respective predicated completion times to a user interface; 
		receiving, from the user interface, a user selection of a given set of the sets of candidate resources; and
		 in response to the user selection of the given set, selecting the resource required by the deep learning task; and
wherein one or more of the predicated completion times associated with respective sets of candidate resources is less than or equal to the completion time specified in the processing requirement; and  
wherein the steps are performed by a processor and a memory coupled to the processor and having instructions stored thereon which are executed by the processor.

(Original) The method of claim 1, wherein determining the resource required by the deep learning task further comprises:
obtaining representation data and a processing parameter of the deep learning task; and
determining the resource based on the representation data and the processing parameter.

(Original) The method of claim 1, wherein the processing requirement further comprise a requirement related to a processing cost of the deep learning task.

(Previously presented) The method of claim 1, wherein determining the resource required by the deep learning task comprises determining at least one of:
a dedicated processing resource;
a general processing resource; and
a storage resource.

(Canceled) 

(Canceled) 

(Original) The method of claim 1, further comprising:
allocating the determined resource from a resource pool for processing the deep learning task.

(Currently amended) An apparatus for resource scheduling, comprising:
a processor; and
a memory coupled to the processor and having instructions stored thereon which, when executed by the processor, cause the apparatus to perform steps comprising:
obtaining a processing requirement for a deep learning task, the processing requirement being specified by a user and at least comprising a requirement related to a completion time of the deep learning task; and
determining, based on the processing requirement, a resource required by the deep learning task such that processing of the deep learning task based on the resource satisfies the processing requirement; 
wherein determining the resource required by the deep learning task comprises:
		determining a plurality of sets of candidate resources that satisfy the processing requirement;
		determining at least a predicated completion time associated with each set of candidate resources; 
		presenting the sets of candidate resources and respective predicated completion times to a user interface; 
		receiving, from the user interface, a user selection of a given set of the sets of candidate resources; and
in response to the user selection of the given set, selecting the resource required by the deep learning task; and
wherein one or more of the predicated completion times associated with respective sets of candidate resources is less than or equal to the completion time specified in the processing requirement.

(Original) The apparatus of claim 8, wherein determining the resource required by the deep learning task further comprises:
obtaining representation data and a processing parameter of the deep learning task; and
determining the resource based on the representation data and the processing parameter.

(Original) The apparatus of claim 8, wherein the processing requirement further comprises a requirement related to a processing cost of the deep learning task.

(Previously presented) The apparatus of claim 8, wherein determining the resource required by the deep learning task comprises determining at least one of:
a dedicated processing resource;
a general processing resource; and
a storage resource.

(Canceled) 

(Canceled) 

(Original) The apparatus of claim 8, wherein the steps further comprise:
allocating the determined resource from a resource pool, for processing the deep learning task.

(Currently amended) A computer program product being tangibly stored on a non-transitory computer-readable medium and comprising machine-executable instructions which, when executed, cause a machine to perform steps comprising: 
obtaining a processing requirement for a deep learning task, the processing requirement being specified by a user and at least comprising a requirement related to a completion time of the deep learning task; and
determining, based on the processing requirement, a resource required by the deep learning task such that processing of the deep learning task based on the resource satisfies the processing requirement;
wherein determining the resource required by the deep learning task comprises:
		determining a plurality of sets of candidate resources that satisfy the processing requirement;
		determining at least a predicated completion time associated with each set of candidate resources; 
		presenting the sets of candidate resources and respective predicated completion times to a user interface; 
		receiving, from the user interface, a user selection of a given set of the sets of candidate resources; and
		in response to the user selection of the given set, selecting the resource required by the deep learning task; and
wherein one or more of the predicated completion times associated with respective sets of candidate resources is less than or equal to the completion time specified in the processing requirement. 

(Original) The computer program product of claim 15, wherein determining the resource required by the deep learning task further comprises:
obtaining representation data and a processing parameter of the deep learning task; and
determining the resource based on the representation data and the processing parameter.

(Original) The computer program product of claim 15, wherein the processing requirement further comprise a requirement related to a processing cost of the deep learning task.

(Previously presented) The computer program product of claim 15, wherein determining the resource required by the deep learning task comprises determining at least one of:
a dedicated processing resource;
a general processing resource; and
a storage resource.

(Canceled) 

(Canceled) 

21. (Previously presented) The method of claim 1, wherein the user selection is performed via a user input interface. 

22. (Previously presented) The apparatus of claim 8, wherein the user selection is performed via a user input interface. 

23. (Previously presented) The computer program product of claim 15, wherein the steps further comprise:
allocating the determined resource from a resource pool, for processing the deep learning task.

24-26. (Canceled) 

27. (New) The method of claim 3, further comprising presenting the processing cost to the user interface.

	28. (New) The apparatus of claim 10, further comprising presenting the processing cost to the user interface.

29. (New) The computer program product of claim 17, further comprising presenting the processing cost to the user interface.



























--End--











Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
As applicant pointed out under Remark section, pages 8-9, Ross et al. (US 10,685,295 B1), taken either singly and/or in combination with other cited prior arts, do not teach the combined functional limitations of determining at least a predicated completion time associated with each set of candidate resources; presenting the sets of candidate resources and respective predicated completion times to a user interface; receiving, from the user interface, a user selection of a given set of the sets of candidate resources; and  in response to the user selection of the given set, selecting the resource required by the deep learning task; and wherein one or more of the predicated completion times associated with respective sets of candidate resources is less than or equal to the completion time specified in the processing requirement; and  wherein the steps are performed by a processor and a memory coupled to the processor and having instructions stored thereon which are executed by the processor, as recited in such manners in each of independent claims 1, 8 and 15. 
Prior arts of record do not teach and/or suggest these claimed limitations, thus, all remaining pending claims 1-4, 7-11, 14-18, 21-23 and 27-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC T. TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F from 6:00A-2:30A.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C. Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193